Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated May 21, 2013 with respect to the shares of Common Stock of Petro River Oil Corp., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:May 21, 2013 South Ferry Building Company L.P. By: /s/ Morris Wolfson Name: Morris Wolfson Title: Portfolio Manager /s/ Abraham Wolfson Abraham Wolfson /s/ Aaron Wolfson Aaron Wolfson /s/ Morris Wolfson Morris Wolfson
